The petition in error and transcript of the record in this case was filed in this court March 18, 1912; neither party has filed a brief, nor have they offered any excuse for the failure to do so. It is evident that the proceedings have been abandoned. The petition in error should therefore be dismissed for want of prosecution under rule 7 of this court (38 Okla. vi, 137 Pac. ix). Eads v. Ottawa County et al., 41 Okla. 423,138 P. 796; Terry v. Coker, 41 Okla. 427, 138 P. 814.
By the Court: It is so ordered. *Page 251